139 F.3d 913
98 CJ C.A.R. 1164
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.James R. CRUCE, Defendant-Appellant.
No. 97-3276.
United States Court of Appeals, Tenth Circuit.
March 3, 1998.

Before ANDERSON, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining Appellant's brief and the appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Mr. James Cruce (Defendant) pled guilty to one count of conspiracy in violation of 18 U.S.C. § 371 and three counts of felony bank fraud in violation of 18 U.S.C. § 1344.  Defendant was sentenced to 168 months incarceration and was ordered to pay eight million dollars in restitution.  Defendant filed a motion to vacate his sentence pursuant to 28 U.S.C. § 2255, contending that he was denied the effective assistance of counsel guaranteed by the Sixth Amendment to the United States Constitution.  The district court denied the motion, finding that Defendant had not met the requirements to show ineffective assistance of counsel.  See Appellant's Br.App. at 240 (District Court's Memorandum and Order).  Defendant then filed a Request for a Certificate of Appealability pursuant to 28 U.S.C. § 2253(c)(1)(B), which the district court denied.  See id. at 279.


4
We have reviewed the district court's orders of August 14, 1997, and September 25, 1997;  Defendant's brief and application for a certificate of appealability;  and the entire record before us.  Defendant's allegations of ineffective assistance of counsel are insufficient to establish a claim under the standard established in Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).  See Lasiter v. Thomas, 89 F.3d 699, 703-04 (10th Cir.), cert. denied, --- U.S. ----, 117 S.Ct. 493, 136 L.Ed.2d 386 (1996).  We conclude that Defendant has failed to make a "substantial showing of the denial of a constitutional right," 28 U.S.C. § 2253(c)(2), for the same reasons set forth in the district court's order of September 25, 1997.  Accordingly, we DENY Petitioner's application for a certificate of appealability and DISMISS the appeal.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3